DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is responsive to the amendment filed 01/06/2022. AS directed by the amendment, claims 1, 6-9 and 15-17 have been amended, and claim 4 has been cancelled. Thus, claims 1-3 and 5-18 are presently pending. 
Terminal Disclaimer
The terminal disclaimers filed 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,101,381 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of the terminal disclaimers noted above, the double patenting rejections of 10/08/2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed and have been renumbered to claims 1-17 respectively. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Snow (US 20010023311 A1) and Losi JR (US 20060089202 A1). Snow fails to explicitly disclose details of the coupling member . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793